Exhibit 10.18

2012 Incentive Compensation Program


On February 1, 2012, the Compensation Committee approved the terms of the 2012
Incentive Compensation Program (the “2012 ICP” or the “2012 Program”). In
addition, the Board of Directors (the "Board") approved the target payout for
our Chief Executive Officer and the Compensation Committee approved the target
payouts for our other named executive officers. The 2012 Program consists of two
equally weighted components: Corporate and Business Unit performance outlined
below. The performance results of Tesoro Corporation (the "Company") and the
individual business units may be adjusted to take into account unbudgeted
business decisions, unusual or non-recurring items, and other factors, as
approved by the Compensation Committee, to determine the total amount, if any,
available under the 2012 ICP. The Compensation Committee also has discretion to
adjust individual awards based on their assessment of an individual executive's
performance relative to successful achievement of goals, business plan
execution, and other leadership attributes.


Component 1 - Corporate Performance - weighted as 50% of total bonus opportunity
measured against target with the range of outcomes between 0% to 200%. Corporate
performance metrics include the following:


•
Achievement of Earnings Before Interest, Taxes, Depreciation and Amortization
(“EBITDA”) measured on a margin neutral basis (this is the most heavily weighted
metric, constituting 50% of the bonus opportunity for the corporate performance
component)

•
Safety - Targeted improvement in recordable incidents

•
Process Safety Management - Targeted improvement in the number of process safety
incidents

•
Environmental - Targeted improvement in the number of environmental incidents

•
Cost Management - Measurement of non-capital cash expenditure versus budget
(this metric constitutes 35% of the bonus opportunity for the corporate
performance component)



Component 2 - Business Unit Performance - weighted as 50% of total bonus
opportunity measured against target with the range of outcomes between 0% to
200%. Business Unit performance is measured through balanced scorecards with
performance metrics including, but not limited to:


•
Safety and Environmental

•
Cost Management

•
Improvements in EBITDA

•
Business improvement and value creation initiatives







